Citation Nr: 1607861	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-05 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for a sleep disorder. 

3. Entitlement to service connection for diabetes. 
 
4. Entitlement to service connection for a bilateral foot disability. 
 
5. Entitlement to service connection for a pulmonary respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to June 1980 and from January 1984 to January 1987. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2015, the Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing.  The hearing transcript has been associated with the claims file.  

The Veteran initially filed a claim for service connection for pneumonia.  During the Board hearing, the Veteran testified to suffering an upper respiratory condition in service.  He stated he was treated post-service for asthma, bronchitis and emphysema.  The Veteran agreed to the recharacterization of his claim as service connection for a pulmonary respiratory disorder.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This matter was remanded by the Board in November 2014 for the purpose of scheduling the Veteran for the Board hearing.

By memorandum dated January 2011, the RO stated that complete Service Treatment Records (STRs) were unable to be located and associated with the claims file.  The Veteran has submitted partial treatment records dated from service.  When service treatment records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board has reviewed the Veteran's electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, upon preliminary review of the evidence, the Board finds that further development for the claims is necessary.  Specifically, in light of testimony provided at his hearing, VA examinations are needed for clarification on the nature and etiology of the Veteran's claimed disabilities.

In regard to the claim for service connection for a sleep disorder, the Veteran testified that he was given sleeping pills during service.  He stated he has no current diagnosis of a sleeping disorder, although he did describe experiencing symptoms.  The Board finds a VA examination necessary to determine whether the Veteran suffers from a sleeping disorder which could be linked to his active service.

In regard to the claim for service connection for hypertension, the Veteran stated that he was diagnosed post-service by Dr. R, and provided Lipitor.  In regard to the claim for service connection for diabetes mellitus, the Veteran testified that he was put on Metformin in 1987 or 1988 by Dr. R. He stated that during his second period of service he used the bathroom frequently, which he believes indicated the possible onset of diabetes.  He stated that he then received treatment at the VAMC in Fayetteville, North Carolina. The Board finds a VA examination necessary to determine whether the Veteran's hypertension and/or diabetes could be linked to his active service.

In regard to the claim for service connection for a pulmonary respiratory disorder, the Veteran during the Board hearing testified to suffering from a respiratory infection in service, which was treated with pills and an inhaler, and yearly afterwards.  He stated that 6-8 months post-service he was hospitalized for a respiratory disorder.  He testified that this disorder persisted in recurrence 10 years after he quit smoking.  The Board finds a VA examination necessary to diagnose all present pulmonary respiratory disorders, and opine as to their etiology, in light of the Veteran's statements and the in-service medical records provided by the Veteran which document treatment for respiratory disorder.

In regard to the claim for service connection for a foot disability, during the Board hearing, the Veteran testified to suffering possible frostbite in-service.  The Veteran testified to suffering frostbite while deployed to Korea and Japan.  His DD214 reflects a Sea Service Deployment Ribbon and the STRs submitted by the Veteran reflect service in Camp Schwab, Japan.  The Veteran also testified to suffering post-service arthritis in the foot and he is diagnosed with diabetes mellitus which may impact the feet.  The Board finds a VA examination necessary to diagnose all present disorders related to the Veteran's bilateral feet, including all skin, vascular and musculoskeletal disorders, and opine as to their etiology and possible link to service.  Consideration should also be given to in-service medical records provided by the Veteran which document complaints of aching feet.

Further, during the Board hearing, the Veteran indicated his intention to search for and submit if found all records related to his post-service treatment by Dr. R and pharmacy records from CVS, as well as his post-service urgent care treatment for a respiratory disorder.  On remand, the Board requires an additional search for outstanding private and VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including from the VAMC in Fayetteville, North Carolina and Durham, North Carolina, and associate them with the claims file.

Send the Veteran appropriate forms to authorize VA's search for outstanding private treatment records, specifically post-service records of Dr. R, pharmacy records from CVS, and post-service urgent care treatment for a respiratory disorder, and ask him to alternatively provide the documents himself.

2.  After the above is complete, schedule the Veteran for VA examinations conducted by appropriate examiner(s) as to the Veteran's claimed (1) hypertension, (2) diabetes mellitus, (3) sleep disorder, (4) pulmonary respiratory disorder, and (5) bilateral foot condition. 

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner(s) is requested to:

(a)  Detail all diagnoses as to the Veteran's claimed (1) hypertension, (2) diabetes mellitus, (3) sleep disorder, (4) pulmonary respiratory disorder, and (5) bilateral foot condition.  

In regard to the Veteran's bilateral foot condition, the examiner should consider the Veteran's claim of frostbite, and consider all skin, vascular and musculoskeletal conditions of the feet.

(b)  The examiner should then opine whether it is at least as likely as not that the Veteran's current diagnoses of his claimed (1) hypertension, (2) diabetes mellitus, (3) sleep disorder, (4) pulmonary respiratory disorder, and (5) bilateral foot condition were incurred in, aggravated by or otherwise related to his active military service.

The examiner should consider the STRs provided by the Veteran, which detail in-service treatment for an upper respiratory infection and aching feet, as well as the Veteran's statements, as detailed above.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examinations.

3.  After the above is complete, readjudicate the Veteran's claimed (1) hypertension, (2) diabetes mellitus, (3) sleep disorder, (4) pulmonary respiratory disorder, and (5) bilateral foot condition.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



